internal_revenue_service department of the treasury number release date index number attn washington dc person to contact telephone number refer reply to cc ita - plr-154455-01 date date dear this is in reference to form_1128 application to adopt change or retain a tax_year submitted on behalf of the above-named taxpayer the taxpayer is requesting permission to change its accounting_period for federal_income_tax purposes from a taxable_year ending december to a taxable_year ending march effective for the tax_year ending on date the taxpayer has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the taxpayer’s form_1128 requesting a change in accounting_period was due on or before date information furnished indicates that the taxpayer intended to file a timely form_1128 under the automatic provisions of revproc_2000_11 2000_3_irb_309 but due to an error or misunderstanding the form was not filed timely however the taxpayer filed the form within days of the due_date sec_1_442-1 of the income_tax regulations provides that a taxpayer must obtain prior approval from the commissioner if the taxpayer wishes to change the taxpayer’s annual_accounting_period and adopt a new taxable_year sec_1_442-1 of the regulations provides that in order to secure the commissioner’s consent to a change in accounting_period the taxpayer must file an application on form_1128 with the commissioner on or before the 15th day of the second calendar month following the close of the short_period revproc_2000_11 provides procedures by which certain corporations may obtain automatic approval to change their annual accounting periods section of revproc_2000_11 states in part that a form_1128 filed pursuant to this revenue_procedure will be considered timely filed for purposes of sec_1_442-1 if it is filed on or before the time including extensions for filing the return for a short_period required by such change sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief plr-154455-01 subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government based on the facts and information submitted and the representations made it is held that the taxpayer acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government therefore the requirements of the regulations for the granting of relief have been satisfied in this case and the late filed form_1128 requesting permission to change to a tax_year ending march effective for the tax_year ending on date is considered timely filed the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of an examination process this ruling addresses the granting of sec_301_9100-3 relief only no opinion is expressed regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically no opinion is expressed as to whether the taxpayer is permitted under the code and applicable regulations to change to the tax_year requested in the subject form_1128 a copy of this letter_ruling and the form_1128 are being forwarded to the service_center where the taxpayer files its federal_income_tax returns with instructions that the form_1128 be considered timely filed and processed in accordance with established procedures under revproc_2000_11 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s authorized representative sincerely j charles strickland senior technician reviewer office_of_chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
